Opinion filed June 13, 2013




                                      In The


        Eleventh Court of Appeals
                                     __________

                              No. 11-13-00115-CV
                                    _________

                    MICHAEL HARTLOVE, Appellant

                                         V.

                   BUTTS RECYCLING, INC., Appellee


                     On Appeal from the 238th District Court
                              Midland County, Texas
                          Trial Court Cause No. CV47405



                      MEMORANDUM OPINION
      Both parties to this appeal, Michael Hartlove and Butts Recycling, Inc.,
timely filed notices of appeal from the trial court’s judgment entered on
January 10, 2013. Each of them have now filed an unopposed motion to dismiss
the appeal pursuant to TEX. R. APP. P. 42.1(a)(1). In the motions, the parties allege
that they have reached a settlement on all matters and that they no longer wish to
pursue an appeal. The parties further allege that the judgment that is the subject of
this appeal has been vacated as a part of their settlement and that the underlying
case has been dismissed with prejudice. The parties ask this court to dismiss the
appeal. They additionally request that all costs be assessed against the party
incurring same. Therefore, in accordance with the parties’ request, we dismiss the
appeal.
      The motions to dismiss are granted, and the appeal is dismissed. All costs
are assessed against the parties incurring same.



                                              PER CURIAM

June 13, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                          2